Case 1:21-cv-00437-RA Document 24 Filed 04/21/21 Page 1of1

Attorney:

MICHAEL FAILLACE

MIGHAEL FAILLACE & eo mee »

60 EAST 42ND STREET S 4510 5 3 2 26 4 a .

NEW YORK NY 10768 :

UNITED STATES DISTRICT COURT-SOUTHERN DISTRICT .

OF NEW YORK index / case #: 1:21-CV-00437 :

MARXLENIN GALINDO GARCIA, INDIVIDUALLY AND ON BEHALF OF OTHERS - . :

SIMILARLY SITUATER ' AFFIDAVIT OF SERVICE i
Plaintiff / :

2280 BRONX LLC (D/B/A KENNEDY FRIED CHICKEN), ET AL oe th :
Defendant oe

 

anaomm | ae

says: Deponent is not a party herein, Is over the age of 18 years and resides in tie S Sta
- 4 ' .
on Ale at_t-2? am/fm at: 2280 JEROME AVENUE BRONX NY 10459

Deponent served the within: summons a FinsT AMENDED COMPLAINT; NOTICE OF INTENTION

fSiaS t.... County, State of: Mew York. SaoA farts Dave. he b, | being sworn,

aan

 

On which were set forth the Index No., herein, and date of filing

On: KHARULLAH MOHAMMAD C/O KENNEDY FRIED CHICKEN
(herein after called the recipient) therein named.

 

Cy Individual By dolivering a true copy of each to sald reciplent personally; Deponent knew the person so served to he the person
described in as sald reciplent theraln “
Sultable Age By dallvering thereat a tree copy of each to; Eface xhe Dow “ éo- Warn)
porson & person of suitable aga and discration.Sald premises {a raciplents[ ] Actual Place of Residance

{ ] Actual Place of Business within the State.

C] Affixing to By affixing a true copy of each to the door of sald premises which ts recipients {| Actual Plage of Residence
Door t" ‘yp Actual’ Place df Bualness, within the State
Daponent was unable with due diligence to find reciplent or person of sultable age and discration thereat having called ;
there i
ahs :

ae

 

["} Corporation By delivering thereat a true copy of each ta:

 

 

or personally. Depenent knew sald corporation / partnership so sarvad fo be the corporation t partnership described In sald
arinership aforementioned document as sald reciplent and know zald Individual to be — thereof.
2
Mailing Within 20 days of such dalivery, or affixing, daponent enclosed a capy Sere in a postpald anvetops properly addressed

to reciptent at reclplents last known [ ] Actual Place of Residence [ ctial Place of Business

at 22D SOC0 Ant Poe Gaacy ly LoS 3

and deposited said envelope in an officlal dapository undar the exclusive care aid custody of the U.S. Postal Service within

Naw York State. The envelope bore the legend "personal and confidential" and did not indicateon the outalde, theract

py return address or otherwise that the communication was fram an attorney or concemed an action against the defendant.
Description

Ps

 

{ ate [ ] White skin [ lack hate { ] 14,20 Yrs { Under s { ] Under 100 Lbs

{ ] Femafe [ ] Black skin { ] Brownhalr = [ ius Yrs [ )5'g"-5'3" { 1100-436 Lbs
[ ] ¥Yaltow skin [ ] Gray hair [ 136-80 Yrs LO" i 3134-146 Lbs
[ Brown skin [ ]Blonde hair [ [81-68 Yr  ¢. 15'9"8'0" f.-7161-260 Lbs
[ ]Red akin [ ]Redhair [, ] Over 65 Ye ‘[ ]Over6' © [ jOver 200 Lbs

Other Identifying Features ! —_

fui l asked the person spoken to whether raciplent was In active military service of the United ‘States or the State of
Sarvice Naw York in any capacity whatever and received a negative reply. The source of- my Information.and tha grounds of my bellef

are the conversations and observations above narrated. ~

{| . Subposna Fee: Tendored In the amount of

 

 

 
 

 

 

= _ — : ~ —
Swam to before me o il h. cee - LL fw
—————— - - (Printnathe below s!gnature)
. TAMARA TOWSHIN ALA Tak Fore Daye leu
NOTARY PUBLIC, STATE OF NEW YORK ae y .
Registration No, OLA1.6369961 WA CH4F- 000,
FBe No. shied 4a gs County . sO Work Order No. 632264
My Commission Expires: me

 

 
